Citation Nr: 1208088	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972; he had service in the Republic of Vietnam from September 1970 through August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran's claim of entitlement to service connection for PTSD, and assigned a 50 percent disability rating effective December 19, 2003, the date of the Veteran's claim.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In his November 2005 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

This claim came before the Board in September 2008, at which time it was remanded to the Appeals Management Center (AMC) for additional evidentiary development, to include obtaining any outstanding VA and private treatment records and to obtain a new VA PTSD compensation examination.  Upon completion of this development, the claim was returned to the Board.  In December 2010, the Board denied the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent for PTSD, prior to September 29, 2005, and remanded the question of entitlement to a disability rating in excess of 50 percent for PTSD, from September 29, 2005, for additional evidentiary development.

The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim, prior to September 29, 2005.  The Court issued a July 2011 Order vacating the December 2010 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand.


The Board notes that the Veteran has alleged inability to retain employment due to his service-connected PTSD.  See VA Form 9, November 29, 2005.  Such a claim has not yet been developed by the RO; however, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD has been manifested by sleep impairment, periodic intrusive thoughts/flashbacks, nightmares, some irritability, hyperarousal, and some inability to establish and maintain effective work and social relationships.

2.  At no time during the appeal period has the Veteran demonstrated symptoms like: obsessional rituals that interfered with routine actives; illogical, obscure or irrelevant speech; near-continuous panic or depression affecting his ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; any impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; the intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss.

3.  The evidence of record does not demonstrate that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

4.  The Veteran is service-connected for PTSD, evaluated as 50 percent disabling; the record does not show that the Veteran is unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disability on a schedular or extraschedular basis.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of the currently assigned 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).

3.  The criteria for assignment of a TDIU, including on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326, 3.340, 3.655, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The instant claim arises from a granted claim of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to initial adjudication of the Veteran's service connection claim, letters dated in January 2004 and May 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  Thereafter, in October 2008, the Veteran was provided with notice of the manner in which VA assigns initial ratings and effective dates, consistent with the holding in Dingess/Hartman.  The August 2005 statement of the case and the subsequent supplemental statements of the case indicated that which was necessary to establish a claim of entitlement to an increased disability rating.  Although these letters were not sent prior to the initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, he was provided ample time to respond with additional argument and evidence, the claim was readjudicated and supplemental statements of the case were provided to the Veteran in December 2005, April 2010, and August 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Board is aware of the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) [holding that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life].  However, relying on the informal guidance from the VA Office of the General Counsel and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that the Vazquez-Flores decision does not apply to the present case.  According to VA's Office of the General Counsel, because this matter concerns an appeal from an initial rating decision, VCAA notice obligations are fully satisfied once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.

The Veteran has not alleged that he received inadequate VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to the notice requirements for downstream earlier effective date claims following the grant of service connection: "that where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"].  As there is no indication that there exists any evidence, which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not required where there is no reasonable possibility that additional development will aid the Veteran].

The Board also concludes VA's duty to assist has been satisfied.  VA treatment records and private medical records identified by the Veteran have been obtained, to the extent possible.  In a September 2010 statement, the Veteran specifically indicated that while he did attend several group counseling sessions at the Boulder, Colorado, Vet Center, no attendance records were kept and he did not participate in any one-on-one sessions.  As such, no records were available.  See Veteran's Statement, September 21, 2010.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of a Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).


The Veteran was provided with appropriate VA PTSD examinations in September 2004, March 2010, and February 2011.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The aforementioned VA examination reports are thorough and supported by outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, the Board finds there has been substantial compliance with its September 2008 and December 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC: (1) provided the Veteran with a VA compensation examination in March 2010; (2) issued the Veteran a letter in January 2011, requesting additional information for any VA or private medical treatment he received for his service-connected disability as well as lay statements describing his symptomatology, and; (3) provided the Veteran with a VA compensation examination in February 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  Increased Disability Rating

The Veteran seeks an initial disability rating in excess of 50 percent for his service-connected PTSD.  He contends that his currently assigned disability rating does not adequately reflect the severity of his disorder.

Governing Law and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern].  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  The Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

Schedular Criteria

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read as follows:



A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

A GAF score of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130 (2011) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

Analysis

The Veteran filed his original claim of entitlement to service connection for PTSD in December 2003.  He reported that he had handled his PTSD symptoms by himself until 2003, when he began seeing Mr. J.W., a VA counselor.  See VA PTSD Compensation Examination Report, September 2, 2004.  The record includes basic treatment notes for the Veteran, dated 2004 through 2005.  These notes indicated that Mr. J.W. assisted the Veteran in dealing with some of his PTSD symptomatology.  The Veteran also experienced multiple non-PTSD related stressors in the 2004 - 2005 timeframe.  The Veteran's father died in May 2004, and he began to experience increasing financial concerns in late 2004.  Notes from Mr. J.W. revealed that the Veteran was concerned about gaining service connection for PTSD when he was experiencing financial difficulties.  The Veteran's GAF score was noted as 60.  See Treatment Notes, J.W., 2004 - 2005.  

In the spring of 2006, the Veteran's father-in-law and mother-in-law both died.  Notes from 2006 show that the Veteran was suffering from marital strain and his business was failing.  In April 2007, his brother-in-law died of a brain tumor, and his oldest daughter divorced and had trouble with drug abuse, causing the loss of custody of her son.  The daughter moved back home with the Veteran and his wife after the loss of custody.  In 2008, the Veteran's niece was murdered in a domestic violence murder/suicide.  The Veteran declared bankruptcy in 2008 and his mother died in August 2008.  

The Veteran reported that he did receive some psychiatric treatment between 2005 and 2010, from C.N., LCSW, Ph.D., on a pro bono basis.  See Statement of C.N., LCSW, Ph.D., May 12, 2010.  The Veteran reported that he met Dr. C.N. through his wife, who met Dr. C.N. through her own work in dentistry.  At that time, Dr. C.N. was working through a VA PTSD residential treatment program, but the Veteran was unable to attend the program due to his work conflicts.  Dr. C.N. retired from his position with the VA system in December 2008.  The Veteran reported that Dr. C.N. was a friend of his, whom he occasionally met over coffee to discuss some matters but not on a routine basis and without any formalized treatment regimen.  See VA PTSD Compensation Examination Report, February 14, 2011.

In approximately June 2010, the Veteran began attending groups at the Denver Veteran's Center.  He reported that leaders changed often and accordingly, the group often met without a leader.  The Veteran stated that he had not met with a psychiatrist and he was currently receiving all of his medications through his primary care physician.  Id.

The Veteran's service-connected PTSD is currently rated as 50 percent disabling.  For reasons explained immediately below, a careful review of the medical and other evidence of record leads to a conclusion that the Veteran does not manifest symptoms which warrant a higher disability rating under Diagnostic Code 9411 for the entire appeal period.

As noted above, in order for the Veteran to obtain the next higher disability rating, 70 percent, he must demonstrate significant occupational and social impairment, with deficiencies in most areas.  Examples of this impairment include: suicidal ideation; obsessional rituals which interfere with routine activities; irrelevant, obscure, or illogical speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

To address these examples first, the Board notes that in January 2004, the Veteran reported that he had considered suicide in the past, but that he did not have a clear plan.  See Vet Center Intake Form, January 14, 2004.  During his September 2004 VA examination, the Veteran stated that he had not had any thoughts of suicide since he began his weekly PTSD counseling.  See VA PTSD Compensation Examination Report, September 2, 2004.  The remainder of the Veteran's treatment records and VA examination reports are pertinently negative for any suicidal ideation.

The evidence of record is completely devoid of any references to the Veteran participating in obsessional rituals that interfered with his routine activities or that he experienced any spatial disorientation.  Each of the mental status examinations performed in conjunction with the VA examinations in 2004, 2010, and 2011, found the Veteran to be oriented in all spheres.  He had no impairment of thought and did not demonstrate obsessive or ritualistic behavior.  He was able to complete the activities of daily living without any problems.  See VA PTSD Compensation Examination Reports, September 2, 2004, March 15, 2010, and February 14, 2011.

At the time of the September 2004 VA examination, the Veteran was neatly dressed, had no pressure of speech, and there was no evidence of breakdown of logical thinking.  He had excellent eye contact with the examiner and was appropriate and cooperative during his interview.  He had a mild inability to remember three items after five minutes, but overall his memory was intact.  See VA PTSD Compensation Examination Report, September 2, 2004.  In March 2010, the Veteran appeared anxious and pressured and at times was very talkative, requiring some redirection.  His speech was articulate and his thought processes were logical.  Motor function was grossly intact.  He was estimated to have at least average intellect and was a reasonable historian.  On the St. Louis University Mental Status Examination, the Veteran scored 27 out of 30, indicating only minor deficits of working memory.  His orientation skills, math skills, long-term memory skills, visuomotor, visuospatial skills, organization and planning skills, language and comprehension skills were otherwise grossly intact.  The VA examiner concluded that the Veteran's thought processes and communication were not impaired.  See VA PTSD Examination Report, March 15, 2010.  During the February 2011 VA mental status examination, the Veteran's thought processes were goal directed.  He was polite, cooperative, soft-spoken, and quite verbal.  He was generally articulate and reflective, and presented himself with having above average intelligence.  He had good eye contact and had an easy rapport.  He scored 26 out of 30 on the St. Louis University Mental Status Examination, again indicating only minor deficits of working memory.  His overall mood was euthymic and his affect was reserved and appropriate to the context of the interview.  See VA PTSD Compensation Examination Report, February 14, 2011.  As such, there is no indication that the Veteran demonstrated intermittent irrelevant, obscure, or illogical speech.

In September 2004, it was noted that the Veteran experienced significant family heartache with the loss of family members as well as financial difficulties.  The Veteran reported occasional panic attacks, which did not have a specific trigger.  He endorsed irritability but denied any hallucinations or delusions.  He had flashbacks during the day that were caused by a helicopter flying overhead, black smoke on the horizon, or loud explosions.  He was also easily startled and quite irritable.  See VA PTSD Compensation Examination Report, September 2, 2004.  In March 2010, the Veteran reported symptoms included anxiety, a mildly depressed mood, decreased self-esteem, and pessimism.  The VA examiner commented that the Veteran had not experienced any significant trauma since leaving military service, but he did report the recent murder of his niece in 2008.  The Veteran did not report a specific worsening of his condition associated with that event.  The VA examiner concluded that while the Veteran had experienced chronic difficulties associated with anxiety and mood disturbance for many years, his mental health condition would very likely improve with additional counseling and treatment with psychotropic medication.  He condition was not felt to be permanent.  See VA PTSD Compensation Examination Report, March 15, 2010.  In February 2011, the Veteran specifically denied experiencing any panic attacks as well as any symptoms of depression.  See VA PTSD Compensation Examination Report, February 14, 2011.  The Board notes that the Veteran experienced some depression with occasional panic attacks in 2004.  This was the only time the Veteran complained of these symptoms, and it is clear that neither condition was near-continuous, nor did either condition affect the Veteran's ability to function independently, appropriately, or effectively.

In September 2004, the VA examiner stated that the Veteran had symptoms of re-experiencing, avoidance of social contact, numbing of his feelings, heightened physiologic arousal and disillusionment.  See VA PTSD Compensation Examination Report, September 2, 2004.  In March 2010, the Veteran continued to complain of intermittent flashbacks, chronic irritability, social withdrawal, survivor's guilt, suspiciousness, and some impulsive behavior.  The Veteran did not have problems with alcohol or substance abuse and reported no inappropriate behavior.  See VA PTSD Compensation Examination Report, March 15, 2010.  

In February 2011, the Veteran reported no history of violence and stated he had never been prone to physical aggression.  He had no legal history and no history of domestic violence.  He described himself as rather passive since Vietnam.  He described some "rage".  When asked to describe what this term meant to him, the Veteran reported that he would suddenly feel upset.  He gave an example of getting angry when people drove erratically.  His response to this was to yell to himself and he stated that he could never do anything aggressive to another person.  He reported that he had periodic verbal arguments with his wife, and that they have a "passionate relationship."  The Veteran described some intrusive memories, but denied dissociative episodes during those intrusive memories.  See VA PTSD Compensation Examination Report, February 14, 2011.  As such, the Board finds that there is no evidence the Veteran ever experienced unprovoked irritability with periods of violence.

In September 2004, the Veteran was noted to be neatly dressed in a Hawaiian shirt and blue jeans.  See VA PTSD Compensation Examination Report, September 2, 2004.  In March 2010, the Veteran was noted to be of average height and generally athletically fit.  He was appropriately dressed in a cap, sweater, jeans, and a sweatshirt.  The VA examiner opined that the Veteran was able to maintain activities of daily living, including his personal hygiene.  See VA PTSD Compensation Examination Report, March 15, 2010.  In February 2011, upon mental status examination, the VA examiner noted that the Veteran was casually dressed.  See VA PTSD Compensation Examination Report, February 14, 2011.  There is no evidence in the record to demonstrate that the Veteran neglected his personal appearance and hygiene.

In March 2010, it was noted that the Veteran was married with four children, ranging in age from 16 to 30 years old, who were all currently living at home.  It was noted that the Veteran could be slightly irritable and isolative.  See VA PTSD Compensation Examination Report, March 15, 2010.  In February 2011, the Veteran described some chronic problems with trusting other people.  Potential ramifications of the Veteran's response to stressful circumstances included severe sleep impairment with frequent awakenings, occasioned by nightmarish dreams of combat.  See VA PTSD Compensation Examination Report, September 2, 2004.  The Veteran continued to complain of disturbed sleep with nightmares in March 2010.  He denied however, experiencing: grandiosity; flight of ideas; decreased need for sleep; panic attacks; obsessive-compulsive symptoms; auditory or visual hallucinations; paranoia; and suicidal or homicidal ideation.  See VA PTSD Compensation Examination Report, March 15, 2010.
In February 2011, the Veteran reported taking Trazadone irregularly, usually if he woke up at 2:00AM and had difficulty falling back to sleep.  The Veteran stated that he had problems staying asleep.  He reported having nightmares several times per week, having to do with the military.  Following a nightmare, he reported he usually was able to put the thoughts aside.  He also denied suicidal or homicidal ideation, auditory or visual hallucinations, panic attacks, and any symptoms of depression.  See VA PTSD Compensation Examination Report, February 14, 2011.  The Board concedes that the Veteran does experience difficulty in adapting to stressful experiences.

The Board is aware that its inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating].  

In reviewing the totality of the evidence, the Board notes that in September 2004, the Veteran experienced difficulty in his marriage because he worked as a filmmaker and did not bring in enough money.  As a result of this, the family was required to file for bankruptcy a number of years before.  The Veteran's wife became employed in a dental office to supplement the family's income.  At that time, the Veteran reported that his relationship with his wife was not only hard pressed by their financial problems but also by his irritability and social withdrawal.  The Veteran reported that he would go for long periods of time in the company of his wife or children without speaking.  As a result, his family thought he was angry with them and they would also withdraw.  The Veteran's wife had previously informed him that she had considered leaving him due to his behavior.  See VA PTSD Compensation Examination Report, September 2, 2004.

In March 2010, the Veteran reported that after leaving military service, he initially did some factory work and worked as a carpenter during the first six months after separation from service.  He then reported traveling and playing music.  After attending college, the Veteran stated he worked in the film and video field for 30 years.  Since approximately 2004, the Veteran reported that he had not worked regularly in the video/film business.  He stated that the business changed due to digital technology and availability of equipment at a much lower price.  As a result, he was not able to work in this field and support his family.  Since that time, the Veteran returned to school to finish his Bachelor's degree.  He reported working every other week, approximately three days per week, installing security doors.  The Veteran also noted that he continued to be involved in various freelance projects, including writing a book, writing songs, playing guitar and other artistic endeavors.  He reported some current situational and family tensions.  The Veteran reported that in his work in the past and currently, he performed job tasks well and generally got along with others.  He reported that given his schedule, he rarely missed work.  See VA PTSD Compensation Examination Report, March 15, 2010.

The March 2010 VA examiner concluded that there was some reduced reliability and productivity due to PTSD.  The Veteran reported difficulty with sustained work activity due to some tensions with authorities, mistrustfulness and depression and anxiety.  At times, these difficulties were noted to likely interfere with interpersonal relations and performance of work tasks.  Nonetheless, the VA examiner commented that the Veteran was capable of activities of daily living, he worked on independent creative projects, and was attending university to finish his Bachelor's degree.  It was the VA examiner's opinion that the Veteran retained cognitive, emotional, and behavioral capacities to do at least simple work tasks in a loosely supervised environment.  Id.

At the time of the February 2011 VA examination, the Veteran lived with his 80-year old aunt, his wife of 34 years, and their three daughters.  The Veteran reported that he was unemployed and attended school full-time to complete his Master's degree in creative writing.  He indicated that he continued to write screenplays and was hopeful that they would be produced at some point.  His goal was to teach children how to write and make videos.  Prior to attending school full-time, the Veteran reiterated that he had performed door installations through a friend's business.  At the time of the examination, the Veteran reported that he spent 30 to 40 hours per week doing his online class work for his Master's degree.  He also spent time writing his book about Vietnam.  The Veteran stated that he enjoyed writing and playing the guitar.  He could not name any close friends that he saw on a regular basis.  His primary friend was his wife, with whom he reported he has a wonderful relationship.  When asked about his feelings about his 50 percent disability rating for PTSD, he stated that he "feels that his experiences in Vietnam and suffering there, warrants a higher rating."  This echoed the Veteran's note dated in August 2010, in which he stated that his current disability rating was a denial of his emotional wounds.  See VA PTSD Compensation Examination Report, February 14, 2011.  

Overall, the Board finds that the Veteran does not have deficiencies at school or in his family relations.  He demonstrated good judgment in thinking, particularly in managing his intermittent frustrations.  He did not demonstrate suicidal or homicidal ideation, his speech was logical and goal-directed and he did not have panic attacks or impaired impulse control.  He periodically became irritable during an argument, but never became violent.  The Veteran did not neglect his appearance or hygiene and had no spatial disorientation.  The Veteran has taken in family members who were experiencing great difficulties in their lives.  He has managed to stay close to his wife, despite the loss of her parents and his own parents, in addition to taking care of an elderly aunt and their daughters.  The Board finds that the Veteran has established and maintained effective relationships, including his friendship with C.N., LCSW, Ph.D., whom he sees on a regular basis and describes as a "good friend" along with his family members.

The Veteran did demonstrate occupational and social impairment with an occasional decrease in work efficiency.  He had periods in which it was more difficult for him to focus, primarily due to distractions of other commitments, such as family stressors.  The Veteran also had intermittent periods of inability to perform occupational tasks.  He was generally able to function satisfactorily with routine behavior, self-care, and conversation.  He endorsed a significant anxiety level due to his PTSD and was generally distrustful and suspicious.  He did not have panic attacks, but did have chronic sleep impairment and some mild memory loss.  He did not have difficulty recalling names, directions, or recent events, as evidenced by his results on the two St. Louis University  Mental Status Examinations.  The Board finds that the Veteran has demonstrated the ability to establish and maintain an effective familial relationship but that he has difficulty with social and work relationships.

The Board additionally observes that the assigned GAF scores are reflective of moderate symptomatology.  The September 2004 VA examination revealed a GAF score and 60 and the VA examination reports in March 2010 and February 2011 noted GAF scores of 58.  These GAF scores reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Veteran has not demonstrated any of the behavior that is typically associated with such a finding of severe impairment.  For example, as discussed above, the Veteran has not endorsed actionable suicidal ideation, he does not perform severe obsessional rituals, and there is no indication he is a frequent shoplifter.  Again, it is clear that he suffers from some occupational and social impairment, but this is reflected in his assigned GAF scores.  Though the Board is aware that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness, see Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV, the evidence of record fully supports the moderate symptomatology associated with the assigned GAF scores.

The Board is aware of the May 2010 letter from C.N., LCSW, Ph.D., which noted that since his 2005 evaluation, the Veteran experienced further psychological deterioration secondary to his PTSD.  Specifically, Dr. C.N. stated that the Veteran reported an increase in irritability and rage in both intensity and frequency.  Dr. C.N. noted that the Veteran could not watch or read the news due to hyperarousal.  Small things could trigger these feelings, causing him to experience shame, remorse, and decreasing self-esteem.  The Veteran complained of trouble sleeping due to nightmares and night terrors, and stated that he was afraid to go to sleep.  He stated that his social interaction with his family, friends, and neighbors had increased and he worked many hours in sole endeavors, such as painting and carpentry.  See Statement of C.N., LCSW, Ph.D., May 12, 2010.

The Board does not find this statement to be credible.  The Court has held that whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Here, Dr. C.N. has not provided any specific examples of the Veteran's "rage".  During his February 2011 VA examination, the Veteran described his "rage" as a subjective feeling of increased frustration, which was a normal emotion, and during which he has never resorted to physical violence.  In fact, the Veteran did not describe any impulsive outbursts of violence at any time.  Dr. C.N.'s statement that the Veteran was incapable of reading or watching the news is also inaccurate.  During his February 2011 VA examination, the Veteran specifically stated that he watched both CNN and FOX news to obtain different perspectives.

Dr. C.N.'s statement also implied the Veteran suffered from decreased self-esteem, which was not evidenced in the February 2011 VA examination.  The Veteran appeared quite proud of his four screenplays and his ongoing work on his book on his experiences in Vietnam, as well as his accomplishments of his Bachelor's degree and his pursuit of his Master's degree.  Further, it appeared that the Veteran's sleep difficulties were chronic, and had not changed over the course of the prior five years.  The Veteran did not endorse night terrors during his VA examinations.  The Veteran did endorse some social avoidance, but this did not appear to be new for the Veteran, as he stated that he had been an introvert most of his life, and even when working well with people, was not one to develop ongoing friendships.  The evidence does not reveal any specific examples of deterioration.  Finally, Dr. C.N. implied that the Veteran had decreased social interactions with his family, when the evidence of record clearly demonstrates that he has continued to take in family members with difficulty, attempting to help them in their time of need, out of feelings of love and obligation.  Accordingly, the Board does not find Dr. C.N.'s statement to be probative.


Though the Board is sympathetic to the Veteran's sleep impairment, periodic intrusive thoughts/flashbacks, nightmares, and irritability, the Veteran does not meet any of the other relevant criteria and his total disability picture does not establish entitlement to an increased disability rating.  The Board has identified no symptomatology or other aspect of the Veteran's service-connected PTSD, which lead to a conclusion that the criteria for a 70 percent rating were approximated.  

The record further indicates that the Veteran has not suffered total occupational and social impairment as would be required for the 100 percent disability rating, nor does he appear to so contend.  There is no evidence of gross impairment to thought processes and communication, persistent delusions or hallucinations or grossly inappropriate behavior.  Nor is there danger of the Veteran hurting himself or others, a disorientation to time or place, memory loss or inability to perform activities of daily living.  As indicated above, the Veteran has effective relationship with his family members and is completing his Master's Degree.

In summary, the evidence of record demonstrates that the Veteran's PTSD is manifested by some periods of anxiety, mild memory loss, sleep impairment, nightmares, flashbacks and some irritability.  This appears to be productive of reduced reliability and productivity and moderate interference in his ability to interact effectively and efficiently.  While in no way minimizing the effects of the Veteran's PTSD, the Board believes that such symptomatology is contemplated by the criteria for a 50 percent rating.

Fenderson Considerations

As noted above, the Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


In this case, the medical evidence of record appears to support the proposition that the Veteran's service-connected PTSD has not changed appreciably since the Veteran filed his claim.  There appear to have been no credible medical findings and no other evidence, which would allow for the assignment of an increased disability rating at any time during the period of time under consideration.  Based on the record, the Board finds that a 50 percent disability rating was properly assigned for the entire period from the date of service connection.

In summary, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for his service-connected PTSD.  The benefit sought on appeal is accordingly denied.

Extraschedular Criteria

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the currently assigned rating.  See Brannon, supra.  Moreover, the Veteran has not identified any factors which may be considered to be exceptional or unusual with respect to his service-connected PTSD and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required any hospitalizations for his service-connected PTSD.  There is no unusual clinical picture presented, nor is there any other factor, which takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).

III.  TDIU

The Veteran contends that he is currently unable to maintain employment due to his service-connected PTSD.

Relevant Law and Regulations

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2011).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2011).  The Court noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service- connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel  concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to a Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2011).

Schedular Basis

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011).

Extraschedular Basis

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

Analysis

The Veteran is currently service-connected for PTSD, considered 50 percent disabling.  This is his only service-connected disability.  He does not meet the schedular requirements noted above.  See 38 C.F.R. § 4.16(a) (2011).


In accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for a total rating based on unemployability due to a service-connected disability should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2011).

The evidence of record has repeatedly noted that the Veteran was employed during most of the appeal period, working part-time installing security doors.  The February 2011 VA examination report indicated that the Veteran had stopped working part-time, not as a result of his service-connected PTSD, but rather to pursue his Master's degree on a full-time basis.  As such, the Board finds that the Veteran has not presented competent evidence to support the premise that his service-connected PTSD has resulted in marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.

The effect of the Veteran's service-connected PTSD on his ability to work is clearly contemplated in, and compensated by, the assigned 50 percent disability rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, while not diminishing the impact that the service-connected PTSD has on the Veteran's industrial capacity, this is already taken into consideration in the assigned rating.

Considering the above evidence, the Board does not find that the Veteran's service-connected PTSD causes interference with employment that is sufficient to warrant referral for consideration of an extraschedular rating.  Moreover, there is no evidence of an exceptional or unusual clinical picture, or of any other factor, which would allow for the assignment of an extraschedular rating such as frequent hospitalizations.  Specifically, the record does not show that the Veteran has required any hospitalizations related to his service-connected PTSD.  Based on the foregoing, referral of this issue to appropriate VA officials for extraschedular consideration is not warranted.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit of the doubt rule accordingly need not be applied.


ORDER

Entitlement to an initial disability evaluation in excess of 50 percent for PTSD, on a schedular and extraschedular basis, is denied.

Entitlement to a TDIU, on a schedular and extraschedular basis, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


